DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/11/2021 in which claims 1-20 are pending.

Allowable Subject Matter
Claims 5-8, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0351731), hereinafter “Kim” in view of Babaei et al. (US 2018/0110047), hereinafter “Babaei”.
As to claim 1, Kim teaches a method implemented by a user equipment (UE) (Kim, Fig. 2A, [0100]-[0101], Fig. 2C, [0109], a method performed by a UE), the method comprising: 
generating, based on a first set of resources of the UE of a first radio access technology (RAT) and on a second set of resources of the UE of the first RAT or a second RAT, capability information indicating at least one: (i) capability of the UE to support a first discontinuous reception (DRX) group and a second DRX group (Kim, [0108], Fig. 2C, [0110]-[0112], [0108], [0114]-[0115], the UE creates a UE capability information message indicating that the UE is capable of providing information of the preferred DRX group, where the DRX group corresponds to a group of serving cells belonging to the MCG or a group of serving cells belonging to the SCG. Two DRXs groups are indicated by the UE to the base station, and applied by the UE. Fig. 2A, each cell serving the UE, such as eNB (LTE) and gNB (NR), has a corresponding radio access channel and cell. Also, each cell has a corresponding frequency which are used for the DRX group), or (ii) capability of the UE to support independent measurement gaps between the licensed band and the unlicensed band; 
sending the capability information to a base station (Kim, Fig. 2C, [0110], step 2c-13, the UE reports its own capability information to the base station. [0111]-[0112], the UE also reports the preferred DRX group information to the base station. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group); and 
receiving, from the base station based on the capability information, a first DRX configuration and a second DRX configuration (Kim, Fig. 2C, [0110], after receiving the UE capability, the base station provides a DRX for an MCG and a DRX for an SCG, respectively, to the UE. [0112], after receiving the grouping information, the base station transmits to the UE a list of serving cells belonging to each DRX group and DRX configuration information corresponding thereto. The DRX configuration information is independently configured and then provided to the UE. The UE then applies the multiple DRXs. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 1, a license band and an unlicensed band.

However, Babaei teaches a license band and an unlicensed band (Babaei, [0114]-[0115], the MeNB (MCG) and SeNB (SCG) perform DRX alignment, identification of measurement gap, and coordination of UE capabilities. [0129], unlicensed and licensed spectrums. [0191], Fig. 16, the MCG comprises licensed cells and the SCG comprises unlicensed LAA cells. [0138], the UE receives configuration parameters from the base station for a plurality of cells including a license cell and an unlicensed cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Babaei, in order to help addressing the traffic explosion in some scenarios, such as hotspot areas, and offer an alternative for operators to make use of unlicensed spectrum while managing one radio network, thus offering new possibilities for optimizing the network's efficiency (Babaei, [0129]).

As to claim 10, Kim teaches a user equipment (UE) comprising (Kim, Fig. 1F, [0086], Fig. 2A, [0100]-[0101], Fig. 2C, [0109], a method performed by a UE): 
one or more processors (Kim, Fig. 1F, [0087], [0092], the UE includes a controller 1f-40 with a processor); and
one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors (Kim, Fig. 1F, [0087], [0092], the UE includes storage 1f-30 that stores a program which is executed by the controller 1f-40 with a processor to perform the functions of the UE), configure the UE to: 
send, to a base station, capability information indicating at least one: (i) capability of a UE to support a first discontinuous reception (DRX) group in association a first RAT and a second DRX group in association with the first RAT or a second RAT (Kim, [0108], Fig. 2C, [0110]-[0112], [0108], [0114]-[0115], the UE creates a UE capability information message indicating that the UE is capable of providing information of the preferred DRX group, where the DRX group corresponds to a group of serving cells belonging to the MCG or a group of serving cells belonging to the SCG. Two DRXs groups are indicated by the UE to the base station, and applied by the UE. Fig. 2A, each cell serving the UE, such as eNB (LTE) and gNB (NR), has a corresponding radio access channel and cell. Also, each cell has a corresponding frequency which are used for the DRX group. The UE reports its own capability information to the base station. [0111]-[0112], the UE also reports the preferred DRX group information to the base station. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group), or (ii) capability of the UE to support independent measurement gaps between the licensed band and the unlicensed band; and 
receive, from the base station based on the capability information, a first DRX configuration and a second DRX configuration (Kim, Fig. 2C, [0110], after receiving the UE capability, the base station provides a DRX for an MCG and a DRX for an SCG, respectively, to the UE. [0112], after receiving the grouping information, the base station transmits to the UE a list of serving cells belonging to each DRX group and DRX configuration information corresponding thereto. The DRX configuration information is independently configured and then provided to the UE. The UE then applies the multiple DRXs. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 10, a license band and an unlicensed band.

However, Babaei teaches a license band and an unlicensed band (Babaei, [0114]-[0115], the MeNB (MCG) and SeNB (SCG) perform DRX alignment, identification of measurement gap, and coordination of UE capabilities. [0129], unlicensed and licensed spectrums. [0191], Fig. 16, the MCG comprises licensed cells and the SCG comprises unlicensed LAA cells. [0138], the UE receives configuration parameters from the base station for a plurality of cells including a license cell and an unlicensed cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Babaei, in order to help addressing the traffic explosion in some scenarios, such as hotspot areas, and offer an alternative for operators to make use of unlicensed spectrum while managing one radio network, thus offering new possibilities for optimizing the network's efficiency (Babaei, [0129]).

As to claim 11, Kim teaches wherein at least one DRX parameter is different between the first DRX group and the second DRX group or at most two DRX parameters are different between the first DRX group and the second DRX group (Kim, Fig. 2C, [0111]-[0112], the DRX configuration denotes the on-duration timer, the DRX inactivity timer, the HARQ RTT timer, and the DRX retransmission timer for a DRX group. Multiple DRX configurations for the groups are configured, each configuration for the corresponding DRX group).

As to claim 17, Kim teaches ane or more non-transitory computer-readable media comprising instructions that, when executed on a system, configure the system to perform operations comprising (Kim, Fig. 1G, [0093]-[0094], [0098], Fig. 2A, [0100]-[0101], Fig. 2C, [0109]-[0110], a storage 1g-40 including a program executed by a controller/processor 1g-50a to perform a method by a gNB/base station): 
receiving, from a user equipment (UE), capability information indicating at least one: (i) capability of the UE to support a first discontinuous reception (DRX) group in association with a first RAT and a second DRX group in association with the first RAT or a second RAT (Kim, [0108], Fig. 2C, [0110]-[0112], [0108], [0114]-[0115], the UE reports its own capability information to the base station. [0111]-[0112], the UE also reports the preferred DRX group information to the base station. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group. The UE creates a UE capability information message indicating that the UE is capable of providing information of the preferred DRX group, where the DRX group corresponds to a group of serving cells belonging to the MCG or a group of serving cells belonging to the SCG. Two DRXs groups are indicated by the UE to the base station, and applied by the UE. Fig. 2A, each cell serving the UE, such as eNB (LTE) and gNB (NR), has a corresponding radio access channel and cell. Also, each cell has a corresponding frequency which are used for the DRX group.), or (ii) capability of the UE to support independent measurement gaps between the licensed band and the unlicensed band; and 
sending, to the UE based on the capability information, a first DRX configuration and a second DRX configuration (Kim, Fig. 2C, [0110], after receiving the UE capability, the base station provides a DRX for an MCG and a DRX for an SCG, respectively, to the UE. [0112], after receiving the grouping information, the base station transmits to the UE a list of serving cells belonging to each DRX group and DRX configuration information corresponding thereto. The DRX configuration information is independently configured and then provided to the UE. The UE then applies the multiple DRXs. [0108], [0115], the UE reporting the preferred DRX group and DRX corresponding thereto includes mapping the DRX configuration information to each DRX group and indicating serving cells belonging to the DRX group).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 17, a license band and an unlicensed band.

However, Babaei teaches a license band and an unlicensed band (Babaei, [0114]-[0115], the MeNB (MCG) and SeNB (SCG) perform DRX alignment, identification of measurement gap, and coordination of UE capabilities. [0129], unlicensed and licensed spectrums. [0191], Fig. 16, the MCG comprises licensed cells and the SCG comprises unlicensed LAA cells. [0138], the UE receives configuration parameters from the base station for a plurality of cells including a license cell and an unlicensed cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Babaei, in order to help addressing the traffic explosion in some scenarios, such as hotspot areas, and offer an alternative for operators to make use of unlicensed spectrum while managing one radio network, thus offering new possibilities for optimizing the network's efficiency (Babaei, [0129]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0351731), hereinafter “Kim” in view of Babaei et al. (US 2018/0110047), hereinafter “Babaei”, and further in view of Shih et al. (US 2021/0029768), hereinafter “Shih”.

Kim and Babaei teach the claimed limitations as stated above. Kim further discloses that the UE supports EN-DC which refers to dual connectivity between LTE and NR (Kim, Fig. 2A, [0100]-[0101], Fig. 2C, [0110]). Kim and Babaei do not explicitly teach the following features: regarding claim 2, wherein the licensed band is a Long-Term Evolution (LTE) licensed band, wherein the unlicensed band is a new radio unlicensed band (NR-U), and wherein the UE supports dual connectivity between the LTE licensed band and the NR-U.

As to claim 2, Shih teaches wherein the licensed band is a Long-Term Evolution (LTE) licensed band, wherein the unlicensed band is a new radio unlicensed band (NR-U), and wherein the UE supports dual connectivity between the LTE licensed band and the NR-U (Shih, [0031]-[0033], dual connectivity (DC) between licensed band LTE (PCell) and NR-based unlicensed (NR-U) (SCG cell). PCell is a cell in the MCG).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Shih, in order to improve the mechanism for a UE to handle LBT failure in a radio access technology deployed on an unlicensed spectrum (Shih, [0003]-[0004]).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 3, wherein the licensed band is an uplink licensed band, and wherein the unlicensed band is an unlicensed band of a new radio (NR) cell.

As to claim 3, Babaei teaches wherein the licensed band is an uplink licensed band (Babaei, [0129], [0138], the licensed spectrum is used for one or more uplink channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Babaei, in order for the UE to determine the transmission power for the one or more uplink channels and perform uplink power control, thereby reducing UE processing requirements and reduce the battery power consumption (Babaei, [0138], [0197]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 3, wherein the unlicensed band is an unlicensed band of a new radio (NR) cell.

However, Shih teaches wherein the unlicensed band is an unlicensed band of a new radio (NR) cell (Shih, [0031]-[0033], [0035]-[0036], dual connectivity (DC) between licensed band LTE (PCell) and NR-based unlicensed (NR-U) (SCG cell)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Shih, in order to improve the mechanism for a UE to handle LBT failure in a radio access technology deployed on an unlicensed spectrum (Shih, [0003]-[0004]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 4, wherein the licensed band is a new radio (NR) licensed band, wherein the unlicensed band is a new radio unlicensed band (NR-U), and wherein the UE supports carrier aggregation between the NR licensed band and the NR-U.

As to claim 4, Shih teaches wherein the licensed band is a new radio (NR) licensed band, wherein the unlicensed band is a new radio unlicensed band (NR-U), and wherein the UE supports carrier aggregation between the NR licensed band and the NR-U (Shih, [0031]-[0033], [0132], carrier aggregation between licensed band NR and NR-U. The UE is configured with carrier aggregation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Shih, in order to improve the mechanism for a UE to handle LBT failure in a radio access technology deployed on an unlicensed spectrum (Shih, [0003]-[0004]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0351731), hereinafter “Kim” in view of Babaei et al. (US 2018/0110047), hereinafter “Babaei”, and further in view of Wiemann et al. (US 2020/0221290), hereinafter “Wiemann”.

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 9, wherein the capability information indicates that the UE supports independent measurement gaps between a set of licensed serving component carriers and a set of unlicensed serving component carriers.

As to claim 9, Wiemann teaches wherein the capability information indicates that the UE supports independent measurement gaps between a set of licensed serving component carriers and a set of unlicensed serving component carriers (Wiemann, Fig. 2, [0087]-[0089], the wireless device operates in both of licensed and unlicensed spectrums. Carrier aggregation is used for the licensed and unlicensed spectrums. [0134] ln 1-4, the UE indicates its requirement for gaps to perform measurements on carriers of certain bands. [0153], interFreqNeedForGaps for NR carrier and LTE/NR band combinations Fig. 4, [0173]-[0177], [0184], the UE indicates its capabilities to the network node in a capability message which include frequency band combinations, plurality of frequency bands that the wireless device can use together for transmission or reception of wireless signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Wiemann, in order to provide an adequate structure and solution for signaling UE capabilities that overcomes the deficiencies known from LTE, but that offers possibilities for a UE to report its best capabilities in an efficient manner (Wiemann, [0042]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 20, wherein the capability information comprises first information indicating a support by the UE of the independent measurement gaps, and second information indicating at least one of: (i) the support for all new radio unlicensed band (NR-U) component carriers, or (ii) the support for a band combination of licensed component carriers and unlicensed component carriers.

As to claim 20, Wiemann teaches wherein the capability information comprises first information indicating a support by the UE of the independent measurement gaps, and second information indicating at least one of: (i) the support for all new radio unlicensed band (NR-U) component carriers, or (ii) the support for a band combination of licensed component carriers and unlicensed component carriers (Wiemann, Fig. 2, [0087]-[0089], the wireless device operates in both of licensed and unlicensed spectrums. Carrier aggregation is used for the licensed and unlicensed spectrums. [0134] ln 1-4, the UE indicates its requirement for gaps to perform measurements on carriers of certain bands. [0153], interFreqNeedForGaps for NR carrier and LTE/NR band combinations Fig. 4, [0173]-[0177], [0184], the UE indicates its capabilities to the network node in a capability message which include frequency band combinations, plurality of frequency bands that the wireless device can use together for transmission or reception of wireless signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Wiemann, in order to provide an adequate structure and solution for signaling UE capabilities that overcomes the deficiencies known from LTE, but that offers possibilities for a UE to report its best capabilities in an efficient manner (Wiemann, [0042]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0351731), hereinafter “Kim” in view of Babaei et al. (US 2018/0110047), hereinafter “Babaei”, and further in view of Rahman et al. (WO 2016/097978), hereinafter “Rahman”.

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 12, wherein execution of the instructions further configure the UE to: 
determine, based on the first DRX configuration and the second DRX configuration, an overlap between a first DRX active time window associated with the licensed band and a second DRX active time window associated with the unlicensed band; and 
align, based on the overlap, at least one of (i) a first starting point or of the first DRX active time window and a second starting point of the second DRX active time window, or (ii) a first ending point or of the first DRX active time window and a second ending point of the second DRX active time window.

As to claim 12, Rahman teaches wherein execution of the instructions further configure the UE to: 
determine, based on the first DRX configuration and the second DRX configuration, an overlap between a first DRX active time window associated with the licensed band and a second DRX active time window associated with the unlicensed band (Rahman, Fig. 6, [0100], the UE determines that the first DRX ON duration in a first DRX cycle configured for use by the wireless device in a first CG (e.g., the MCG) and a second DRX ON duration in a second DRX cycle configured for use by the wireless device in a second CG (e.g., the SCG) overlap in time with each other (step 100). [0145], the UE is configured to communicates using licensed and unlicensed spectrums. As discussed above in Babaei ([0191], Fig. 16), the MCG comprises licensed cells and the SCG comprises unlicensed LAA cells); and 
align, based on the overlap, at least one of (i) a first starting point or of the first DRX active time window and a second starting point of the second DRX active time window, or (ii) a first ending point or of the first DRX active time window and a second ending point of the second DRX active time window (Rahman, [0037]-[0038], Fig. 6, [0101], the UE takes actions to mitigate the overlap between the first DRX ON duration in the first DRX cycle configured for use by the wireless device in the first CG (e.g., the MCG) and the second DRX ON duration in the second DRX cycle configured for use by the wireless device in the second CG (e.g., the SCG) (step 104). The actions include time-aligning the start of the first DRX ON duration with the start of the second DRX ON duration, and aligning the end of the first DRX ON duration is time-aligned with the end of the second DRX ON duration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Rahman, in order to for the UE to avoid interruptions during dual connectivity operations due to partial overlapping of DRX ON durations of the MCG and SCG DRX cycles (Rahman, [0100], [0102]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 13, wherein the aligning comprises: 
determining that the first starting point is earlier than the second starting point, and changing the second DRX active time window to start at the first starting point, wherein the first starting point corresponds to a change from a DRX inactive status to a DRX active status.

As to claim 13, Rahman teaches wherein the aligning comprises: 
determining that the first starting point is earlier than the second starting point, and changing the second DRX active time window to start at the first starting point, wherein the first starting point corresponds to a change from a DRX inactive status to a DRX active status (Rahman, Figs. 2-3, [0037]-[0038], Fig. 6, [0101], [0113], Fig. 10A, [0116], the first DRX ON duration in the first DRX cycle is earlier than the second DRX ON duration in the second DRX cycle. The UE time-aligns the start of the second DRX ON duration in the second DRX cycle with the first DRX ON duration in the first DRX cycle by starting the activation of the DRX ON state for the SCG at time Ti instead of time Tj. The activation of the first DRX ON duration in the first DRX cycle corresponds the change of the DRX state from OFF to ON).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Rahman, in order to for the UE to avoid interruptions during dual connectivity operations due to partial overlapping of DRX ON durations of the MCG and SCG DRX cycles (Rahman, [0100], [0102]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 14, wherein the aligning comprises: determining that the first ending point is later than the second starting point, and changing the second DRX active time window to end at the first ending point, wherein the first ending point corresponds to a change from a DRX active status to a DRX inactive status.

As to claim 14, Rahman teaches wherein the aligning comprises: 
determining that the first ending point is later than the second starting point, and changing the second DRX active time window to end at the first ending point, wherein the first ending point corresponds to a change from a DRX active status to a DRX inactive status (Rahman, Figs. 2-3, [0037]-[0038], Fig. 6, [0101], [0113], Fig. 10B, [0116], the second DRX ON duration in the second DRX cycle is later than the first DRX ON duration in the first DRX cycle. The UE time-aligns the start of the first DRX ON duration in the first DRX cycle with the second DRX ON duration in the second DRX cycle by changing the deactivation of the DRX ON state for the MCG at a time equal to the SCG. The deactivation of the first DRX ON duration in the first DRX cycle corresponds to the change of the DRX state from ON to OFF).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Rahman, in order to for the UE to avoid interruptions during dual connectivity operations due to partial overlapping of DRX ON durations of the MCG and SCG DRX cycles (Rahman, [0100], [0102]).

Kim and Babaei teach the claimed limitations as stated above. Kim and Babaei do not explicitly teach the following features: regarding claim 15, wherein the aligning comprises: changing the first DRX time active window or the second DRX time active window such that the first DRX time window and the second DRX time window start at a same starting point and/or end at a same ending point, wherein the starting point corresponds to a change from a DRX inactive status to a DRX active status, and wherein the ending point corresponds to a change from a DRX active status to a DRX inactive status.

As to claim 15, Rahman teaches wherein the aligning comprises: 
changing the first DRX time active window or the second DRX time active window such that the first DRX time window and the second DRX time window start at a same starting point and/or end at a same ending point, wherein the starting point corresponds to a change from a DRX inactive status to a DRX active status, and wherein the ending point corresponds to a change from a DRX active status to a DRX inactive status (Rahman, Figs. 2-3, [0037]-[0038], Fig. 6, [0101], [0113], Fig. 10B, [0116], the first DRX ON duration and the second DRX ON duration are changed in order for the first DRX ON duration and second DRX duration to start at the same time and end at the same time. The second DRX ON duration is changed by activating the DRX from OFF to ON at an earlier time. The first DRX ON duration is changed by deactivating the first DRX ON duration in the first DRX cycle from DRX state ON to OFF at a later time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Babaei to have the features, as taught by Rahman, in order to for the UE to avoid interruptions during dual connectivity operations due to partial overlapping of DRX ON durations of the MCG and SCG DRX cycles (Rahman, [0100], [0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nam et al. U.S. Patent Application Pub. No. 2021/0298114 – Semi-dependent discontinuous reception groups.
He et al. U.S. Patent Application Pub. No. 2020/0045768 – DRX groups for carrier aggregation.
Siomina U.S. Patent Application Pub. No. 2019/0364469 – Inter-frequency measurements on FS3 Scells.
Baek et al. U.S. Patent Application Pub. No. 2016/0227571 – Method and apparatus for transmitting and receiving reference signal using unlicensed band.
Xiong et al. U.S. Patent Application Pub. No. 2016/0007350 – System and method for measurement reporting in an unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473